Exhibit 10.5

CURIS

May 2, 2001

Changgeng Qian, M.D., Ph.D.

10 Riverview Circle

Wayland, MA 01778

Dear Changgeng,

I am pleased to confirm our offer to you for the research position at CURIS,
Inc. The terms of our offer for your employment with the Company are outlined
below.

Position: Associate Director, Pharmacology

Description of Duties: You will be senior person working in CURIS’ newly formed
pharmacology group. You will work closely with molecular and cell biologists to
test recombinant proteins and small molecules in various animal disease models.

Reporting to: Lee Rubin, Ph.D, Senior Vice-President

Employment Date: Your starting date will be on or about July 5, 2001 or any
mutually agreeable start date.

Rate of Pay: $9,583.33 per month to be reviewed as part of our performance
review program. It is understood paychecks will be issued on alternating
Fridays.

Work Week: You generally work Monday through Friday, at least 40 hours per week.

Benefits: You will be eligible to participate in the CURIS employee benefit
program as your date of hire or in accordance with plan provisions. This
comprehensive program currently covers medical and dental benefits, life and
disability insurances, and a Section 125 Plan. You will be eligible to
participate in our 401(k) Plan on the first of the month following completion of
three months of employment. You will accrue three weeks of vacation during your
first year of employment and are subject to the terms for accrual and use.
Parking is provided, or the cost of a MBTA pass is reimbursed in accordance with
usual Company practice. CURIS also offers an Employee Stock Purchase Plan with
entry dates of December and June after completing six months of employment. If
you need additional information or have questions, please feel free to contact
Claudia McNair at (617) 503-6510.

Stock Options: You will be granted an option of 20,000 shares of common stock of
the Company, subject to approval by the Board of Directors. The stock option
vests over four years with 25% vesting on the first anniversary of your date of
hire. The stock option then vests 6.25% per quarter over the remainder of the
vesting period. Vesting of stock options is contingent upon your continued
employment at CURIS. The exercise price of the option will be established by the
Board of Directors.

You will be an at-will employee. The terms of your employment will be
interpreted in accordance with and governed by the laws of The Commonwealth of
Massachusetts.

This offer is premised on your representation that you are not subject to any
confidentiality or noncompetition agreement or any similar type of restriction
that would affect your ability to devote your full time attention to your work
at CURIS, Inc. The offer is also contingent upon signing the enclosed Invention,
Non-Disclosure and Non-Competition Agreement. You will also be required to
provide evidence that you are a U.S. citizen or national, a lawful permanent
resident, or an alien authorized to work in the U.S. Proof of eligibility for
employment will be required upon employment.



--------------------------------------------------------------------------------

Changgeng Qian, M.D., Ph.D.

May 2, 2001

Page 2

If the terms of this offer are acceptable, please indicate your acceptance by
signing both copies of this letter and the Invention, Non-Disclosure and
Non-competition Agreement included with this letter. Please return one copy of
each to Claudia McNair, Director, Human Resources. We hope to receive your
signed acceptance by May 11, 2001.

We are extremely enthusiastic about the prospect of working with you at CURIS.
We believe that CURIS will offer an outstanding opportunity for you to achieve
both your personal and professional goals in an exciting scientific and business
environment. We feel you will be a great addition to our team.

Sincerely,

 

/s/ LEE RUBIN Lee Rubin, Ph.D. Senior Vice-President, Research and Chief
Scientific Officer

Agreed and accepted:

 

/s/ CHANGGENG QIAN Changgeng Qian, M.D., Ph.D.

Date: May 14, 2001

Enclosures

Invention, Non-Disclosure and Non-Competition Agreement

Form I-9